Exhibit 10.1



 

September 25, 2019



 

____________________

____________________

____________________

 

Re:Waiver and Consent with respect to Warrants

 

Dear Sirs:

 

Reference is hereby made to that certain Series B Common Stock Purchase Warrant
(as amended prior to the date hereof, the “Warrants”) issued to the investor
signatory hereto (“you” or the “Holder”) by CorMedix Inc., a Delaware
corporation (the “Company”) on May 3, 2017. Capitalized terms not defined herein
shall have the meaning as set forth in the Warrants.

 

Pursuant to Section 2(a) of the Warrants, we hereby provide you with notice that
the Company desires your consent pursuant to Section 3(g) of the Warrants (the
“Consent”), to lower the Exercise Price of your Warrants (the “Exercise Price
Reduction”) to $4.00 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations and similar events, the “New Exercise Price”).
The effectiveness of the Exercise Price Reduction is subject to the Company’s
receipt of your duly executed notice of exercise of the Warrants at the New
Exercise Price immediately after the Company’s receipt of your countersigned
executed copy of this letter.

 

Please execute this letter in the signature block below if you agree to the
terms set forth above.

 

The Company shall, on or before 8:30 a.m., New York City time, on the first
business day after the effective date of this letter, file a Current Report on
Form 8-K with the Securities and Exchange Commission (the “8-K Filing”)
disclosing all material terms of the transactions contemplated hereby and
attaching the form of this letter as an exhibit thereto. From and after the
issuance of the 8-K Filing, the Holder shall not be in possession of any
material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the issuance of the 8-K Filing, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any letter,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

 



 

 



 

Concurrently herewith, the Company is separately negotiating, and intends to
implement, agreements with the other holders of warrants to purchase Common
Stock (the “Other Holders”) that are currently outstanding by entering into
agreements (the “Other Agreements”) in the same form as this letter agreement.
The obligations of the Holder under this letter agreement are several and not
joint with the obligations of any Other Holder, and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any Other Agreement. Nothing contained herein or in any Other
Agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Agreement and the Company acknowledges that, to the best
of its knowledge, the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this letter agreement or any Other Agreement. The Company and the Holder confirm
that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

At the request of either party, the other party shall execute, acknowledge and
deliver, without further consideration, all such further assignments,
conveyances, endorsements, deeds, powers of attorney, consents and other
documents and take such other action as may be reasonably requested to
consummate the transactions contemplated by this letter agreement.

 

Any term, provision, covenant, representation, warranty or condition of this
letter agreement may be waived, but only by a written instrument signed by the
party entitled to the benefits thereof. The failure or delay of any party at any
time or times to require performance of any provision hereof or to exercise its
rights with respect to any provision hereof shall in no manner operate as a
waiver of or affect such party's right at a later time to enforce the same. No
waiver by any party of any condition, or of the breach of any term, provision,
covenant, representation or warranty contained in this letter agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or waiver of any other
condition or of the breach of any other term, provision, covenant,
representation or warranty. No modification or amendment of this letter
agreement shall be valid and binding unless it be in writing and signed by all
parties hereto.

 



2

 



 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this letter agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

This letter agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. Neither the Company nor the
Holder shall assign this letter agreement or any of their respective rights or
obligations hereunder without the prior written consent of the other party.

 

This letter agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

If any term, provision, covenant or restriction of this letter agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this letter
agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated and the parties shall negotiate in good faith to modify
this letter agreement to preserve each party’s anticipated benefits under this
letter agreement.

 



3

 



 

This letter agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other person.

 

The language used in this letter agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

If you have any questions regarding the foregoing, please feel free to contact
the Company’s chief financial officer at (908) 517-9492 or by email to
rcook@cormedix.com.

 



  Sincerely,       CORMEDIX INC.         By:       Name: Robert Cook     Title:
Chief Financial Officer



 

As evidenced by the below signature, the Holder hereby agrees to the Consent and
Exercise Price Reduction as of this 25th day of September, 2019:





              By:       Name:     Title:  

 

 

4



 

 

